Citation Nr: 0329792	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  00-05 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for anxiety disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's friends





INTRODUCTION

The veteran served on active duty from December 1971 to May 
1977 and from August 1977 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The RO denied entitlement to service connection for anxiety 
disorder, schizophrenia, and PTSD.

In April 2002 the veteran and two friends provided oral 
testimony before the undersigned Veterans Law Judge via a 
video conference with the RO, a transcript of which has been 
associated with the claims file.

In September 2002 the Board denied the claims of entitlement 
to service connection for schizophrenia and anxiety disorder.  
In September 2002 the Board began taking steps to internally 
develop the claim of entitlement to service connection for 
PTSD.

In May 2003 the Secretary of Veterans Affairs and the 
appellant filed with the United States Court of Appeals for 
Veterans Claims (CAVC) a Joint Motion for Remand of the 
Board's September 2002 decision for further proceedings 
consistent with the motion.  In a May 2003 Order the CAVC 
granted the joint motion, vacated the Board's September 2002 
decision, and remanded the case to the Board.

In October 2003 the Board remanded the case to the RO for 
further development and adjudicative action with respect to 
the claim of entitlement to service connection for PTSD.





REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the VBA AMC.  See M21-1, Part IV, paras. 8.43 and 38.02.

In its May 2003 Order the CAVC directed that the Board 
request and associate with the claims file all documentation 
pertaining to the veteran's apparent previous award of 
disability benefits from the Social Security Administration 
for review in connection with his claim of entitlement to 
service connection for schizophrenia and anxiety disorder.

During the interim the representative submitted private 
medical evidence referable to all three issues as reported on 
the title page.  Such evidence has not initially been 
reviewed by the RO, and there is no waiver of thereof on 
file.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:




1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the Social 
Security Administration and request that 
it provide all documentation relied upon 
resulting in an apparent grant of total 
disability benefits to the veteran.  A 
copy of the Administrative Law Judge 
decision in this regard should also be 
obtained and associated with the claims 
file.


4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for 
schizophrenia, anxiety disorder, and 
PTSD.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


